Citation Nr: 1230024	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  11-00 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased evaluation for a service-connected duodenal ulcer, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel

INTRODUCTION

The Veteran served on active duty from July 1954 to October 1957.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In June 2012, the Veteran presented testimony at a hearing conducted by the use of video conferencing equipment at the Nashville RO before the undersigned sitting in Washington, D.C.  A transcript of this hearing is in the Veteran's claims folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After a review of the record, the Board finds that a remand for further development is warranted with respect to the issue of an increased evaluation for a service-connected duodenal ulcer, currently rated as 20 percent disabling.

During his hearing, the Veteran asserted that his disability has increased in severity since his last VA examination in March 2009.  When questioned by the undersigned, the Veteran testified that he has had increased blood in his stool and that he cannot walk due in part to his service-connected ulcer.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  In a February 2010 statement, the Veteran's private physician Dr. J.K. Patterson reported that the Veteran felt his ulcer has worsened since his last examination.  In a March 2012 statement, another private physician, Dr. J.B. Ozenne, stated that the Veteran continued to have severe pain in his abdomen despite ongoing treatment and reported passing occasional blood in his stool.

The aforementioned evidence as well as the Veteran's statement indicates that the Veteran's service-connected duodenal ulcer might have increased in severity since his last VA examination.  Therefore, a new VA examination is warranted.  See VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).

Additionally, a review of the March 2009 VA examination reflected that it is not adequate for rating purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The March 2009 VA examiner indicated that the Veteran's claims file was not available for review.  Therefore it is unclear whether the examiner considered the history of the Veteran's disability.  Moreover, although the Veteran reported that he retired from the post office in 2000, the examiner did not indicate what effect the Veteran's service-connected ulcer might have on his occupational ability.  Accordingly, a remand for an adequate examination is necessary.

The Board observes that when questioned by the undersigned whether he would report for a VA examination, the Veteran testified that he would not report to an examination at the Nashville VA medical center (VAMC).  The Board concludes that the AMC/RO should contact the Veteran and make reasonable efforts to schedule the Veteran for a current VA examination, which might need to be made on a fee-basis.

The Board also notes that the Veteran appears to seek the majority of his care for his ulcer from Drs. J.K. Patterson and J.B. Ozenne.  However, he did testify that he goes to the VA for his medications.  The Veteran's most current VA records associated with the claims file date in December 2009.  Therefore, on remand, the Veteran's VA records dated from December 2009 to the present should be associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are considered part of the record on appeal since they are within VA's constructive possession.) 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  After securing any necessary releases, obtain any current private treatment records pertaining to the service-connected ulcer from Drs. J.K. Patterson and J.B. Ozenne dated from March 2012 to the present.  

2.  Obtain any VA treatment records dated from December 2009 to the present.

3.  After the forgoing development has been completed, schedule the Veteran for a VA examination to evaluate the severity and manifestations of his service-connected ulcer.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected ulcer.  The examiner should also comment as to the impact of ulcer on the Veteran's daily activities and his ability to maintain employment.  

In particular, the examiner should address whether the Veteran's service-connected ulcer is productive of:

pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health;

symptoms which are less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year;

recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations.

The examiner should provide a thorough rationale for his or her conclusion and confirm that the claims file was available for review.

***Note:  The Veteran testified that he will not attend a VA examination at the Nashville VAMC.  Contact the Veteran and schedule a VA examination at a facility he will report to, to include consideration of a fee-based examination, if necessary.  The Veteran must be properly informed of his scheduled VA examination, and should be given notice of the consequences of failure to report for the examination, including an explanation of the provisions of 38 C.F.R. § 3.655.  If the Veteran does not report for the examination, the claims folder should include clear documentation of his failure to report.

4.  When the development requested has been completed, the case should be reviewed by the AMC/RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



